division release number release date uil code org department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a - stop louisville ky date taxpayer_identification_number form s tax_year s ended person to contact id number contact numbers telephone fax dear the purpose of this letter is to provide information that was discussed over the telephone on october 20xx we have enclosed a copy of our draft report of examination explaining why we believe an adjustment of you organization’s exempt status is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action by october 20xx we will then send you a final letter modifying or revoking exempt status you will also be required to file forms for the periods listed above additional tax returns may also be required these returns can be filed at a later date if you do not agree with our position or have additional information to present please mail all information to the address in the heading of this letter so that we receive it by october 20xx if we do not hear from you by october 20xx we will issue a final report after we issue the report you will have days from the date the letter is mailed to file an appeal information on this process will be with the final report if required if you have any questions or would like to arrange a conference with my manager please call me at the telephone number listed under the contact information thank you for your cooperation sincerely jason jarvis internal revenue_agent enclosure draft report of examination form_6018 envelope form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx - 20xx org legend org - organization name president - president companies issue xx - date state - state treasurer - treasurer co-1 co-2 - motto - motto whether org org continues to meet the requirements of internal_revenue_code irc sec_501 and therein continues to qualify for exemption from federal_income_tax facts org was incorporated as a non-profit corporation under the laws of state on august 19xx with the name of org the purposes of the corporation were to assist the local educational systems to implement curriculums that will be most informative of the to maintain a mobile heritage museum to be used at school and other functions to aid children in heritage and culture of indigenous people understanding classes for youth and adults so as to enrich their knowledge of culture and history to respect and advocate the educational resources of other organizations and programs in the community community events and provide the mobile org for educational to support traditional on september 19xx articles of correction were filed to change the name to org in october of 20xx org was granted exemption under sec_501 of the irc during our examination we requested documentation showing the amount of time devoted to your exempt_activities and to your motto activities for calandér years 20xx - 20xx org indicated that they did not have any documentation org provided the following information relating to exempt vs non-exempt activities org indicated that five board members usually devote approximately two hours per quarter for oo board meetings the board minutes were requested but org failed to produce any minutes org stated that the project coordinator conducts the charitable gaming operations and devotes about o eleven hours per week org stated that the secretary averages about fifteen to twenty five hours per week the duties q include taking care of the charitable gaming records work motto sessions contact schools libraries museums etc to schedule showings taking care of correspondence maintain the museum show the museum conduct educational programs organize benefit activities for the museum etc org has two motto sessions per week each session is staffed by pull-tabbers sell pull-tabs counter o workers sell motto paper and computers motto caller security guards and a janitor according to org pull-tabbers and the motto caller usually devote eight hours per week the counter ob workers usually devote eleven hours per week form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items 20xx - 20xxk org schedule no or exhibit year period ended based off of motto session sign-in sheets it is estimated that six pull-tabbers two counter helpers and one caller were present at each session on may 20xx an interview was conducted with treasurer treasurer was the treasurer and stated he attended almost every session in 20xx treasurer stated that the pull-tabbers did receive tips from the players and org did not want to know about the practice gross exemption function income vs gross motto income the form_990 for 20xx reported dollar_figure from charitable gaming activities and dollar_figure of donations that were received at the motto sessions the form_990 for 20xx reported dollar_figure from charitable gaming activities and dollar_figure of donations that were received at the motto sessions the form_990 for 20xx reported dollar_figure from charitable gaming activities and dollar_figure of donations that were received at the motto sessions the quarterly gaming reported filed with the state office of charitable gaming ocg reported charitable expenditures in the following amounts o o qo 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure in 20xx transfers from the gaming account to the general account were dollar_figure occurred of these funds approximately dollar_figure was used in the purchase of a truck the truck was used to haul a traveling museum the dollar_figure in expenditures made in 20xx consisted of a dollar_figure check to the co-1 and a dollar_figure check to the co-2 co-2 assuming that the expenditures contributions and expenditures on the truck were made for an exempt_purpose over the three-year period org used of the gross_receipts for a charitable purpose a review of the pull-tab inventory for the 4th quarter of 20xx noted that boxes were unaccounted for org stated that these boxes were returned to the suppliers org was unable to provide any documentation to prove that the boxes were returned to the suppliers the suppliers were contacted and stated that the boxes were not returned the sale of these boxes would have reported gross_income of dollar_figure and a net profit of dollar_figure these sales were never recorded the income was not deposited into the bank and the funds were not used for a charitable purpose in the state of state all workers at a motto session must be volunteers workers at the motto session pull-tabbers chairperson callers and counter help are not allowed to accept tips if issue goes unagreed additional information may be added law sec_501 of the internal_revenue_code exempts from taxation organizations described in subsection c or d under this subtitle unless such exemption is denied under sec_502 or sec_503 form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service name of taxpayer 20xx - 20kx org explanation of items schedule no or exhibit year period ended sec_501of the code exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c - a provides in part that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1gi provides that the burden_of_proof is on the organization to establish that it is not organized and operated for the benefit of private interests 71_tc_102 provides in part that the word exclusively does not mean solely or without exception an organization which engages in nonexempt activities can obtain and maintain exempt status so long as such activities are only incidental and insubstantial 81_tc_958 neither the internal_revenue_code the regulations nor the case law provide a general definition of insubstantial for purposes of c this is an issue of fact to be determined under the facts and circumstances of each particular case world family corp v commissioner supra pincite in 28_tc_1128 the court held that an organization engaged in fund- raising activities through operation of motto games and whose actual charitable_contributions consisted of contributions to charitable institutions of insubstantial amounts when compared to its gross_receipts from operation of motto games did not qualify for exemption under sec_501 of the code petitioner's fund-raising activities consisted of the operation of motto games at the lodge of the fraternal order of the eagles it also operated a soda bar and miscellaneous activities income from the soda bar and miscellaneous the gross_receipts from the activities was reported on the returns as dollar_figure fixed charge or donation for_the_use_of the motto cards were dollar_figure anddollar_figure for for for for19 anddollar_figure form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx - 20kxk org petitioner did not operate any charitable institutions and its actual charitable function consisted of contributions to various individual doctors and institutions these contributions totaled dollar_figure its principal activity was the profitable operation of motto games on a business or commercial basis the principal source of gross_receipts was from the fixed charge or donation assessed against each player for_the_use_of the motto cards and dollar_figure inl9 in therefore the court held that the petitioner failed to establish that it is entitled to a tax-exempt status in the taxable years in question in make a joyful noise inc v commissioner 56_tcm_1003 the court held that operating regularly scheduled motto games on behalf of other exempt_organizations was a trade_or_business unrelated to the organization's exempt purposes in that case the court concluded that the petitioner failed to carry its burden of proving that its participation in motto games was an insubstantial part of its activities in p l l scholarshi82_tc_196 the tax_court held that petitioner was not operated exclusively for exempt purposes under the provisions of sec_501 ilr c and sec_1 c - c incorne tax regs therefore it is not exempt from federal_income_tax petitioner was incorporated as a nonprofit corporation for the purpose of raising money to be used for providing college scholarships the money was raised from the operation of motto games on the premises of a commercial establishment the court stated that after careful consideration of the entire record this court finds that the petitioner has not carried its burden of showing that it was operated exclusively for an exempt_purpose under the required standards the court further stated that since the record in this case does not show that the petitioner was operated exclusively for exempt purposes but rather indicates that it benefited private interests exemption was properly denied in 75_tc_127 the court held that part of petitioner's net_earnings inured to the benefit of private shareholders or individuals and that petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of the court stated that the burden falls upon petitioner to establish the reasonableness of the compensation the court indicated that by basing compensation upon a percentage of petitioner's gross_receipts apparently subject_to no upper limit a portion of petitioner's earnings was being passed on to an individual the court stated that the statute specifically denies tax exemption where a portion of net_earnings is paid to private shareholders or individuals we hold here that paying over a portion of gross earnings to those vested with the control of a charitable_organization constitutes private_inurement as well all in all taking a slice off the top should be no less prohibited than a slice out of net revrul_64_182 part c b concluded that an organization qualified for exemption under sec_501 of the code where it used the proceeds from a business activity to conduct a charitable program commensurate in scope with its financial resources of making grants to other charitable organizations thus an organization whose principal activity is operating games of chance may nevertheless qualify for exemption provided it uses the proceeds of that business activity in a real and substantial charitable program such as charitable grant making commensurate in scope with its financial resources and other wise meets the requirements of exemption form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx - 20k 470_f2d_849 held in part that tax exemption is a privilege a matter of grace rather than right government’s position based off of the information that you have furnished approximately of org time was devoted to charitable gaming activities on average there were six pull-tabs that worked eight hours per week big_number hours per year two counter person that worked eleven hours per week hours per week and one project coordinator that worked eleven hours per week all of the time devoted was related to the motto operation which does not serve any charitable purpose the secretary devoted approximately hours per year their duties included activities related to the motto operation and the museum an allocation of was used even if the five board members met and discussed exempt_purpose business a total of hours per year would be devoted to exempt_purpose activities gross_income from you exempt_function activities was dollar_figure of your gross_income came from your charitable gaming activities you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through motto games the courts held that neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes the examination revealed that you underreported pull-tab sales in 20xx by and failed to deposit he net_proceeds of dollar_figure since you were unable to substantiate that the funds were used for legitimate motto expenses and or sec_501 purposes they are considered to have been used for nonexempt purposes for the private benefit of your motto workers and motto managers such expenditures do not serve charitable or other purposes within the meaning of sec_501 of the internal_revenue_code because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations we have determined that a substantial amount of income from your motto operation inured to the private benefit of your motto workers and motto managers in addition by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 of the income_tax regulations see church in boston v commissioner and world family corp v commissioner form 886-a crev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx - 20kx org the amount of income distributed from the motto account for charitable and other sec_501 purposes in the year ended 20xx was dollar_figure charitable_contribution and dollar_figure in truck payments respectively the percentage of gross motto income distributed for charitable purposes was approximately and approximately for the year ended 20xx year ended 20xx was dollar_figure and year ended 20xx was dollar_figure for the year ended 20xx for year ended 20xx dollar_figure listed as based on the amount of gross motto income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your motto activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your motto operation see revrul_64_182 part c b taxpayer’s position the taxpayer’s position is unknown at this time on a telephone call on october 20xx president indicated that they will have no choice but to agree ‘ conclusion based on the analysis of your activities and the sources and amounts of your gross_income and expenses we have determined that you no longer meet the requirements for exemption under sec_501 of the internal_revenue_code you are operated similar to the organizations described in make a joyful noise v commissioner help the children v commissioner and p l l scholarship fund v commissioner those cases involved organizations engaged primarily in fund raising activities through motto games the courts held that neither organization qualified for exemption under sec_501 of the internal_revenue_code because they were not operated exclusively for exempt purposes based on the amount of gross motto income that was distributed for charitable purposes we have concluded that the amount of the proceeds received from your motto activities to conduct charitable and educational programs is not commensurate in scope with the financial resources of your motto operation see revrul_64_182 part c b because a substantial part of your activities is not in furtherance of an exempt_purpose we have determined that you are not operated exclusively for an exempt_purpose pursuant to sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 of the income_tax regulations we have determined that a substantial amount of income from your motto operation inured to the private benefit of your motto workers and motto managers we also determined that you failed to deposit approximately dollar_figure of gross pull-tab proceeds in the bank account for org for the year ended december 20xx since you were unable to substantiate that the funds were used for legitimate motto expenses and or sec_501 purposes they are considered to have been used for nonexempt purposes for the private benefit of your motto workers and motto managers form 886-a crev department of the treasury - internal_revenue_service page -6- form_8 r6 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service 20xx - 20kx org by engaging in substantial activities that serve private rather than public interests you are not operated exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 of the income_tax regulations see church in boston v commissioner and world family corp v commissioner based on the facts law and conclusions cited above we have determined that you no longer qualify for exemption under sec_501 of the internal_revenue_code therefore your exemption under sec_501 of the internal_revenue_code is revoked effective january 20xx the first day of the year that we determined that you are not operated exclusively for exempt purposes contributions made to you after january 20xx are not deductible under sec_170 of the internal_revenue_code you are required to file forms and pay federal_income_tax for all years beginning after january 20xx you are also required to file forms 11-c for all required periods after january 20xx these forms can be filed at a later date and may be prepared by the internal_revenue_service alternative position in the event that org remain tax-exempt are the unaccounted for pull-tab sales considered unrelated_business_income ubi facts same as above law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 which includes sec_501 sec_512 of the code provides that as a general_rule except as otherwise noted the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_512 regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that with certain exceptions one of the modifications referred to in sec_512 is that there shall be excluded from the term unrelated_business_taxable_income all rents from real and personal_property sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the charitable educational or other purpose or function constituting the basis for its exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx - 20xx sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_512_b_-1 of the regulations provides that in general rents from real and personal_property and the deductions directly connected therewith are excluded in computing unrelated_business_taxable_income sec_1_512_b_-1 of the regulations provides that for purposes of sec_1_512_b_-1 payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or-storage garages does not constitute rent from real_property sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections further the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether gross_income from a trade_or_business is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question-- the activities that is of producing or distributing the goods or performing the services involved--and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved form 886-a crev department of the treasury - internal_revenue_service page -8- form_8 a department of the treasury - internal_revenue_service explanation of items co name of taxpayer org schedule no or exhibit year petiod ended 20xx - 20xx sec_1_513-1 of the regulations refers to sec_513 of the code which specifically states that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation final-reg tax-regs sec_1_513-5 certain motto games not unrelated_trade_or_business sec_1_513-5 certain motto games not unrelated_trade_or_business a in general -under sec_513 and subject_to the limitations in paragraph c of this section in the case of an organization subject_to the tax imposed by sec_511 the term unrelated_trade_or_business does not include any trade_or_business that consists of conducting motto games as defined in paragraph d of this section b exception -the provisions of this section shall not apply with respect to any motto game otherwise excluded from the term unrelated_trade_or_business by reason of sec_513 and sec_1_513-1 relating to trades_or_businesses in which substantially_all the work is performed without compensation c limitations motto games must be legal -paragraph a of this section shall not apply with respect to any motto game conducted in violation of state or local law no commercial competition -paragraph a of this section shall not apply with respect to any motto game conducted in a jurisdiction in which motto games are ordinarily carried out on a commercial basis motto games are ordinarily carried out on a commercial basis within a jurisdiction if they are regularly carried on within the meaning of sec_1_513-1 by for-profit organizations in any part of that jurisdiction normally the entire state will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis however if state law permits local jurisdictions to determine whether motto games may be conducted by for-profit organizations or if state law limits or confines the conduct of motto games by for-profit organizations to specific local jurisdictions then the local jurisdiction will constitute the appropriate jurisdiction for determining whether motto games are ordinarily carried out on a commercial basis d motto game defined -a motto game is a game of chance played with cards that ‘are generally printed with five rows of five squares each participants place markers over randomly called numbers on the cards in an attempt to form a preselected pattern such as a horizontal vertical or diagonal line or all four corners the first participant to form the preselected pattern wins the game as used in this section the term motto game means any game of motto of the type described above in which wagers are placed winners are determined and prizes or other_property is distributed in the presence of all persons placing wagers in that game the term motto game does not refer to any game of chance including but not limited to keno games dice games card games and lotteries other than the type of game described in this paragraph e effective date - sec_513 and this section apply to taxable years beginning after date government’s position a review of the pull-tab inventory of 20xx noted that boxes were unaccounted for org stated that these boxes were returned to the suppliers org was unable to provide any documentation to prove that the boxes were returned to the suppliers the suppliers were contacted and stated that the boxes were not returned the sale of these boxes would have reported gross_income of dollar_figure and a net profit of dollar_figure these sales were never recorded the income was not deposited into the bank and the funds were not used for a charitable purpose form 886-a rev department of the treasury - internal_revenue_service page -9- fo on a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx - 20kx since you were unable to substantiate that the funds were used for legitimate motto expenses and or sec_501 purposes they are considered to have been used for nonexempt purposes for the private benefit of your motto workers and motto managers the net profit of dollar_figure is considered ubi in the event org remains tax-exempt taxpayer’s position the taxpayer’s position is unknown conclusion in the event that org remains tax-exempt the unaccounted for pull-tab sales of dollar_figure are considered ubi department of the treasury - internal_revenue_service form 886-a cev page -10-
